DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment/Claim Status
Claims 16-19, 21-25, 30-32 and 36 are currently pending. Claims 16 and 30 have been amended. Claim 29 is now cancelled; claims 26-28 and 33-35 were previously cancelled. No new claims have been added.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 30, now amended, depends from itself. For examination purposes, Claim 30 will be deemed to depend from Claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21, 22, 30-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over LUHTA et al (US 2016/0154124 A1-prior art of record, hereafter Luhta) in view of LABAYEN DE INZA et al (US 2016/0116610 A1-prior art of record, hereafter Labayen De Inza) and Kinghorn et al (US 2016/0291265 A1-prior art of record, hereafter Kinghorn).
Re claim 16, Luhta discloses in FIGS. 4 and 5 a detector (302) comprising a plurality of tiles (304), the plurality of tiles establishing an array (1 x 4) of tiles (304), each tile comprising:
a direct (¶ [0028]-[0029]) conversion detector layer (404; ¶ [0028] and [0046]) configured to convert x-ray or gamma ray photons (¶ [0002]) into an electric current (¶ [0002] and [0045]);
an integrated circuit (IC) layer (laminate 514/516/518; ¶ [0055] and [0055]) situated next to (below) the direct conversion detector layer (404) with respect to a z-axis (vertical axis) and configured to receive the electric current and process the electric current (¶ [0045] and [0058]);
a substrate layer (laminate 520/522/530/531; ¶ [0055]-[0056]) situated next to the IC layer (514/516/518) with respect to the z-axis (vertical axis) and configured to conduct heat (thermally coupled; ¶ [0044]) emitted from the IC layer (514/516/518);
the substrate layer (520/522/530/531) having recesses (difference in vertical levels of 522 and left/right 530; see inserted figure below) at corners (edges) of a cross section (left-to-right view) of the substrate layer (520/522/530/531) so as to form an upper part (lowest horizontal plane of 520) and a lowest part (lowest horizontal plane of left/right 530; see inserted figure below), the substrate layer (520/522/530/531) also having sliding electrical contacts (530/532; ¶ [0046] and [0056]) between the corners (edges), the sliding electrical contacts (530/532) being connected to the IC layer (514/516/518) through the substrate layer (520/522/530/531) to receive the electric current processed (¶ [0056]);
wherein due to the sliding electrical contacts (530/532) the plurality of the tiles 
(304) can be slid (for initial placement on 402) with respect to x and y axes (all axes) so 
as to position all the tiles (304) with respect to neighboring (above and below) tiles (304);
wherein the plurality of tiles (304) are slid (for initial placement on 402) to be configured with respect to both each neighboring (above and below) tile (304) in x-axis 
direction (left-right) and each neighboring (above and below) tile (304) in y-

axis direction (up-down); and

an assembly frame (402; ¶ [0044] and [0046]) having a recess (center depression occupied by 304) and an upper surface (left/right upper horizontal planes of 402), the recess being configured to receive the lowest part (lowest horizontal plane) of the substrate layer (520/522/530/531), which is at a same level as the recess, and also receive the upper part (520) of the substrate layer (520/522/530/531).
For the record, the expression “sliding electrical contacts” is interpreted to mean any electrical contact(s) not described as fixed (or set) in place (e.g. non-solder or non-bonded contacts).


    PNG
    media_image1.png
    775
    1448
    media_image1.png
    Greyscale

The inserted figure (modified FIG. 5) depicts recesses (R1, R2) of the substrate layer (laminate structure 520/522/530/531), where the recesses at the corners of the substrate layer are formed by the lower horizontal plane of 522 being at a higher vertical level than the lower horizontal plane of 530. The recesses having an effective T-shape. 
 
A.	Although Luhta does not explicitly disclose a direct conversion compound semiconductor layer, Luhta does, however, disclose direct conversion of x-ray photons (¶ [0002]) into an electric current (¶ [0002] and [0045]).  It is well-known in the art that compound semiconductor layers are used for direct conversion of x-ray photons into an electric current as is evidenced by LABAYEN DE INZA et al (US 2016/0116610 A1: e.g. CdTe or CdZnTe; ¶ [0004] and [0049]).
Therefore, a direct conversion compound semiconductor layer is presumed to be inherent to the direct conversion detector layer of Luhta; and thus, Luhta implicitly discloses the claimed limitation (see MPEP § 2112.01).

B.	Further, Luhta fails to disclose wherein the direct conversion compound semiconductor layer (404) comprises cadmium telluride or cadmium zinc telluride; the assembly frame (402) having additional recesses, each additional recess being configured to receive the lowest part (lowest horizontal plane) of the substrate layer (520/522/530/531), which is at a same level as the additional recesses, and also receive the upper part (520) of the substrate layer (520/522/530/531), which is above the additional recesses and rests on the upper surface (left/right upper horizontal planes of 402) of the assembly frame (402).

However,
Labayen De Inza discloses in FIG. 6 (with references to FIGS. 3-5) a tile (81; ¶ [0064]), comprising: a direct conversion compound semiconductor layer (55; ¶ [0004] and [0049]) configured to convert x-ray (¶ [0049]) or gamma ray photons into an electric current (¶ [0004] and [0049]), wherein the direct conversion compound semiconductor 
layer (55) comprises cadmium telluride or cadmium zinc telluride (CdTe or CdZnTe; ¶ [0004] and [0049]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tile of Luhta by forming the detector layer as a direct conversion compound semiconductor layer, wherein the 
direct conversion compound semiconductor layer comprises cadmium telluride or 
cadmium zinc telluride, as disclosed by Labayen De Inza to provide quantitative and energy-selective detection of individual X-ray quanta (Labayen De Inza; ¶ [0004]).

C.	Luhta and Labayen De Inza fail to disclose the assembly frame (402) having additional recesses, each additional recess being configured to receive the lowest part (lowest horizontal plane) of the substrate layer (520/522/530/531), which is at a same level as the additional recesses, and also receive the upper part (520) of the substrate layer (520/522/530/531), which is above the additional recesses and rests on the upper surface (left/right upper horizontal planes of 402) of the assembly frame (402).

However,
Kinghorn discloses in FIG. 22 (with references to FIGS. 5, 8 and 9) a tile (chip 1001; ¶ [0118]), comprising: an assembly frame (1003; ¶ [0118]) having a recess (as in FIGS. 8 and 9; ¶ [0080] and [0119]-[0120]), the assembly frame (1003) having additional recesses (one for each tile chip 1001/1002; ¶ [0120]), each additional recess being configured (formed) to receive (hold) the lowest part (lowest horizontal plane) substrate layer (chips 1001/1002 and their contacts), and also receive the upper part (chips 1001/1002) of the substrate layer, which is above the additional recesses, and rests (sits) on the upper surface (above 151 as in FIG. 9; ¶ [0080] and [0120]) of the assembly frame (1003); and wherein the tile (1001) can be slid with respect 
to x and y axes (as in FIGS. 8 and 9; ¶ [0081] and [0120]) so as to position (align; ¶ [0062] and [0065]) the tile (1001) with respect to at least one neighboring tile (1002; ¶ [0118]).
 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tile of Luhta and Labayen De Inza by using the assembly frame of Kinghorn, such that the assembly frame has additional recesses, each additional recess being configured to receive the lowest part of the substrate layer, which is at a same level as the additional recesses, and also receive the upper part of the substrate layer, which is above the additional recesses and rests on the upper surface of the assembly frame, such that due to the sliding electrical contacts 
the plurality of the tiles (304) can be slid with respect to x and y axes so as to position all 
the tiles (304) with respect to neighboring (above and below) tiles (304); wherein the 
plurality of tiles (304) are slid to be configured with respect to both each neighboring tile (304) in x-axis direction and each neighboring tile (304) in y-axis direction to provide 
precision 3-D alignment of a multiple device structure mounted on an assembly frame (Kinghorn; Abstract and ¶ [0081]).

Re claim 17, Luhta discloses the tile of claim 16, wherein the recesses (see R1/R2 in modified figure above) are configured to lowest corners (edges) of the cross section of the substrate layer (520/522/530/531).
Re claim 18, Luhta and Labayen De Inza discloses the tile of claim 16, wherein a cross section of the device (304) having the direct conversion compound semiconductor layer (of Labayen De Inza), the IC layer (514/516/518) and the substrate layer (520/522/530/531) is configured to establish a T-shape (horizontal 520 and vertical 530).

Re claims 19; and 32, Luhta discloses the tile of claim 16, wherein material (adhesive, fastener, etc. not shown; ¶ [0044]) of the substrate layer (520/522/530/531) next to the recesses (R1/R1 in inserted figure above) comprises thermally conductive material (¶ [0044]).

Re claim 21, Luhta and Labayen De Inza and Kinghorn discloses the tile according to claim 16.
But, fails to disclose explicitly wherein the assembly frame (402) further includes elastic force loaded electrical connections at a bottom of the additional recesses, wherein the elastic force loaded electrical connections are configured to make contact with the sliding electrical contacts (532) when the lowest part (530) of the substrate layer (520/522/530/531) enters the additional recess of the assembly frame and the upper part of the substrate layer rests on the surface of the assembly frame.
However, these limitations are rendered obvious since Luhta discloses contacts (904 in FIG. 9; ¶ [0073]) of the sub-assembly frame which are mated to contacts (530/532; ¶ [0073]) of the electronics sub-assembly (514/516/518), where the contacts are physically coupled (¶ [0044]) as in touching or compression which is elastic so that the contacts don’t lose their shape(s) upon decoupling as part of the precisely aligned X-ray system discussed for claim 16.

Re claim 22, Luhta and Labayen De Inza and Kinghorn discloses the tile according to claim 21.
But, fails to disclose explicitly wherein the contact between the sliding electric contacts (530/532) of the substrate layer (520/522/530/531) and the elastic force loaded electrical connections are configured to maintain in contact when the device is slid in
 x-axis and y-axis directions.
However, these limitations are rendered obvious since Luhta and Kinghorn discloses alignment methods which allow for degrees of movement (or misalignment) in a plane (e.g. x-y plane) and still achieve/maintain electrical connection between contacts (530/532) and the elastic force loaded electrical connections as part of the precisely aligned X-ray system discussed for claim 16.

Re claim 30, Luhta discloses an imaging system, comprising: a high energy radiation source (¶ [0034]); (and) the detector (32/118) according to claim 16 (¶ [0041]; [0043] and [0074]).

Re claim 31, Luhta and Labayen De Inza discloses the tile according to claim 17, wherein the recesses (see R1/R2 in modified figure above) are configured to establish a T-shape (horizontal 520 and vertical 530) for a corresponding cross section of the 
device (CT system) having the direct conversion compound semiconductor layer (of Labayen De Inza), the IC layer (514/516/518) and the substrate layer (520/522/530/531) as part of the energy-selective X-ray system discussed for claim 16.

Re claim 36, Luhta discloses the tile according to claim 16, wherein the substrate layer (portion 530 of 520/522/430/531) is shorter (less wide) in lateral (left-to-right) dimension than the IC layer (portion 516/518 of 514/516/518) located on the substrate layer (520/522/430/531).
   
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Luhta and Labayen De Inza and Kinghorn as applied to claim 16 above, and further in view of Flaherty (US 2002/0169439 A1-prior art of record).
Re claims 23-25, Luhta and Labayen De Inza and Kinghorn disclose the tile according to claim 16, but fail to disclose wherein the assembly frame (402 of Luhta/1003 of Kinghorn) further comprises elongated adhesive strips on a top surface 
of the assembly frame next to the additional recesses (intermediate horizontal plane of adjacent 402’s); wherein surfaces of the recesses of the substrate layer (520/522/530/531) which rest on the elongated adhesive strips adhere to the elongated adhesive strips; and wherein an adhesion force of an elongated adhesive strip is low so that the substrate layer (520/522/530/531) can be detached without any layers and the assembly frame being corrupted.

However,
Flaherty discloses in FIG. 9 a device, comprising: an elongated adhesive strip (adhesive strip not shown on 700 as in 807 on 800; ¶ [0095]) on a top (upper) surface of an assembly frame (assembly 700); wherein surfaces of a substrate layer (assembly 800; ¶ [0095]) which rest on the elongated adhesive strip adhere (mechanically connected; ¶ [0095]) to the elongated adhesive strip; and wherein an adhesion force of an elongated adhesive strip is low so that the substrate layer (800) can be detached (separated) without any layers and the assembly frame being corrupted (adhesive strips are reusable; ¶ [0095]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luhta and Labayen De Inza and Kinghorn to include elongated adhesive strips of Flaherty on the assembly frame and the recess of the substrate such that elongated adhesive strips are formed on a top surface of the assembly frame next to the additional recesses; wherein surfaces of the recesses of the substrate layer which rest on the elongated adhesive strips adhere to the elongated adhesive strips; and wherein an adhesion force of an elongated adhesive strip is low so that the substrate layer can be detached without any layers and the assembly frame being corrupted to replace/repair defective modules of the large-surface X-ray system discussed for claim 16.

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive for the following reason(s):
A.	Re applicant’s traversal arguments for claim 16 that the secondary prior art reference Kinghorn discloses positioning of only two (2) tiles of primary prior art reference Luhta via sliding contacts (530/532), and that the positioning does not allow for precision alignment of the tiles, the examiner, respectfully, disagrees since the assembly frame (1003) of Kinghorn is capable of positioning  two (2) or more tiles (¶ [0002] and [0063]) in the x-y plane (¶ [0065]) with high accuracy (¶ [0065]).
Further, the examiner contends that the applicant’s use of the expression “an array of tiles” is broad, and “a plurality of tiles” would minimally require two (2) tiles. Thus, the examiner contends that the newly added limitations are not sufficient to overcome the current rejection in light of the new interpretation(s) of the primary and secondary prior art references Luhta and Kinghorn, respectively.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/NDUKA E OJEH/Primary Examiner, Art Unit 2892